Fitzsimons, J.
The telegrams which appear in the appeal book establish a legal contract for the sale by defendant, and the purchase by plaintiff of a car load of sherry wine; taken together the telegrams contain all the essential elements of a contract, viz., parties, consideration, subject-matter and assent. Therefore, I say that they establish a legal contract.
The testimony further shows a violation by defendant of said contract and of its refusal to carry out the same because the wine was sold to some other person.
The plaintiffs’ damages because of such violation is clearly established, and the judgment rendered, four hundred seventy-five dollars ($475), is fully justified by the testimony submitted, and is, therefore, affirmed with costs.
Ehrlich, Ch. J., and Newburger, J., concur.
Judgment affirmed.